NUMBER 13-18-00100-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE TRINIDAD PEREZ,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Longoria, and Hinojosa
                            Order Per Curiam

      This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record was filed on July 16, 2018, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant two extensions of time totaling 121 days to
file the brief, and appellant now seeks an additional thirty days, until January 14, 2019, to

file the brief.

        The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before January 14, 2019.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of December, 2018.




                                             2